   
   
   

   

Case 2:20-cr-00014-Z-BR Document 334 Filed 11/16/20 |[Pagé DI Hp-86
Sr ‘OURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

  
 
 

NOV 16 op

 

UNITED STATES OF AMERICA §
: By ye NT Coun
Plaintiff, §
° Deputy
§
v. § 2:20-CR-14-Z-BR-(8)
§
JORGE MICHAEL MOLINA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 26, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Jorge Michael Molina filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Jorge Michael Molina was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Jorge Michael Molina; and ADJUDGES Defendant Jorge Michael Molina guilty of
Count One of the Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November /6 , 2020.

 

MAYTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE

 
